SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) CARDTREND INTERNATIONAL, INC. (Name of Issuer) COMMON STOCK, PAR VALUE$. (Title of Class of Securities) 14161K101 (CUSIP Number) Peter Stefanou, Managing Partner RBSM LLP 5 W 37th Street, 9th Floor New York, NY 10018-5315 Phone: (212) 868-3669 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 29, (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box¨. Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. (Continued on following pages) (Page 1of 7 Pages) CUSIP No.14161K101 13D Page 2 of 7 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Peter Stefanou 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) ¨ (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS*OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 7 SOLE VOTING POWER 32.950,990 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 0 EACH REPORTING 9 SOLE DISPOSITIVE POWER 32.950,990 PERSON WITH 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 32.952,990 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 17.46% 14 TYPE OF REPORTING PERSON* IN CUSIP No.14161K101 13D Page 3 of 7 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS RBSM LLP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) ¨ (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS*OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION Pennsylvania NUMBER OF SHARES 7 SOLE VOTING POWER 32.952,990 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 0 EACH REPORTING 9 SOLE DISPOSITIVE POWER 32.952,990 PERSON WITH 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 32.950,990 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 17.46% 14 TYPE OF REPORTING PERSON* PN Item 1.Security and Issuer. This Schedule 13D relates to the Common Stock, par value $.001 per share (the “Common Stock”), of Cardtrend International, Inc., a Nevada Corporation (the “Issuer”).The Issuer’s principal executive offices are located at 800 5th Avenue, Suite 4100, Seattle, Washington 98104. . Item 2. Identity and Background. This statement is being filed by Peter Stefanou (“Mr. Stefanou”) and RBSM LLP, a Pennsylvania limited liability partnership (“RBSM” and together with Mr. Stefanou, the “Reporting Persons”).RBSM is principally engaged in the business of providing professional accounting, auditing and tax services. Mr. Stefanou is the managing partner of RBSM and has sole voting and dispositive power over the securities held by RBSM.The Reporting Persons business address is 5 W 37th Street, 9th Floor,New York, NY 10018-5315.Mr Stefanou is a United States citizen. During the past five years, neither Mr.
